536 F.2d 305
John Wesley CLUTCHETTE et al., Appellees,v.Jerry J. ENOMOTO1 et al., Appellants.
No. 71-2357.
United States Court of Appeals,Ninth Circuit.
June 23, 1976.

William D. Stein, Deputy Atty. Gen.  (argued), San Francisco, Cal., for appellants.
William Bennett Turner (argued), San Francisco, Cal., for appellees.
ORDER
Before TUTTLE,* HUFSTEDLER and KILKENNY, Circuit Judges.


1
Insofar as our opinions in Clutchette v. Procunier (9th Cir. 1974) 497 F.2d 809, and Clutchette v. Procunier (9th Cir. 1975) 510 F.2d 613, are inconsistent with Enomoto v. Clutchette, sub nom.  Baxter v. Palmigiano (1976) --- U.S. ----, 96 S. Ct. 1551, 47 L. Ed. 2d 810, we vacate our prior opinions.


2
The cause is remanded to the district court for further proceedings consistent with Baxter v. Palmigiano, supra.



1
 Heretofore Clutchette v. Procunier.  The current Corrections Director, Enomoto, has been substituted for the former director, Procunier


*
 Honorable Elbert P. Tuttle, Senior Judge, Fifth Circuit, sitting by designation